DETAILED ACTION
This communication responsive to the Application No. 17/030,688 filed on September 24, 2020. Claims 1-10 are pending and are directed towards LICENSE MANAGEMENT APPARATUS, LICENSE MANAGEMENT METHOD, AND RECORDING MEDIUM STORING LICENSE MANAGEMENT PROGRAM.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2020 and 04/09/2021 were Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claims 1 and 9-10 recite the limitation “determine, before an execution unit for an application, as a unit to which a license for execution of the application is issued, newly executes the application, whether a license of a first type is issuable to the execution unit that newly executes the application”. The phrase “as a unit to which a license for execution of the application is issued” makes the claim indefinite and not clear. For the examination purposes, the examiner interpreted the limitation in the light of the specification (page 5 lines 14-15) to recite “determine, before an execution unit to which licenses are issued, newly executes an application, whether a license of a first type is issuable to the execution unit that newly executes the application”
Claims 2-8 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim does not fall within at least one of the four categories of patent eligible subject matter because the recited “computer-readable nonvolatile recording medium” fails to exclude non-transitory embodiments. The claim recited “a computer-readable nonvolatile recording medium” which does not render the computer readable recording medium itself as non-transitory.
The claims broadly cover transient, propagating signals. The Specification is silent as to what the claimed "computer-readable nonvolatile recording medium" covers (Spec, page 18 lines 4 and 19-20). Since a claim to a "computer-readable nonvolatile recording medium" reasonably broadly covers both forms of non-transitory tangible media (e.g. memory, disk, tape) and transient, propagating signals (e.g. signals, carrier waves), it necessarily covers non-statutory subject matter. This is so because transient, propagating signals are not patentable subject matter. See In re Nuijten, 500 F.3d 1346, 1356 (Fed. Cir. 2007). 
non-transitory computer-readable nonvolatile recording medium…”), such an amendment would not raise the issue of new matter, even when the specification is silent, unless the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsueda et al. U.S. Patent Pub. No. 2018/0276023 A1 (hereinafter “Matsueda”).

Examiner Note; examiner interprets the execution unit to be a virtual machine as disclosed in applicant’s specification (See page 14 lines 25-27 )

As per claim 1, Matsueda teaches a license management apparatus (management server unit and license management unit. Matsueda, Fig. 1 elements 12 and 22) comprising: 
at least one memory storing a computer program (The ROM 113 is a non-volatile storing device that stores the program to be loaded into the RAM 112. Matsueda, para [0196]); and
at least one processor configured to execute the computer program (The processor 111 executes a program loaded into the RAM 112. As the program to be executed, a control program that executes processing in the embodiment may be applied. Matsueda, para [0195]) to: 
determine, before an execution unit for an application, as a unit to which a license for execution of the application is issued, newly executes the application, whether a license of a first type is issuable to the execution unit that newly executes the application (The new virtual server 11 [execution unit] is generated according to this scale-out. Matsueda, para [0159])( The license management unit 22 determines whether the number of used licenses regarding the license about the software that is operating on the virtual server 11 before the scale-out is smaller than the number of held licenses regarding this license [first type]. Matsueda, para [0160]); 
issue, when the license of the first type is not issuable, a license of a second type to the execution unit that newly executes the application (If the number of used licenses is smaller than the number of held licenses [first type] (YES in the step S13), the number of licenses of the software that operates on the virtual server 11 newly generated according to the scale-out is insufficient [not issuable]. Therefore, the license management unit 22 applies a pay-for-use billing license [issues a license of a second type] to the virtual server 11 newly generated according to the scale-out. Matsueda, para [0166]); and 
(The VM software control unit 15 downloads the software from the software data storing unit 32 by using the hourly-amount pay-for-use billing license (step S16) and installs this software on the virtual server 11. Matsueda, para [0169]).

As per claim 2, Matsueda teaches the license management apparatus according to claim 1, wherein the processor is configured to execute the computer program to: 
determine whether a number of execution units to which a license of a perpetual type as the license of the first type is issued for executing the application is equal to a predetermined value (the number of held licenses [which represent the max execution servers allowed to execute the software 002] of “BYOL” about “software 002” is “1” [predetermined value] and this “BYOL” is used for virtual server A [one execution unit for one license (equal)]. Matsueda, para [0125]) (the BYOL may be a license with which use of software is permitted permanently [perpetual type]. The flat-rate license is a license that does not depend on the use time of software. Matsueda, para [0046]); and 
issue, when the number of execution units is equal to the predetermined value, a license of a pay-per-use type or a license of a subscription type as the license of the second type to the execution unit that newly executes the application (The license management unit 22 applies the hourly-amount pay-for-use billing license to “software 002” used on virtual server B. Matsueda, para [0127]) (Virtual server B is newly generated according to this scale-out. Matsueda, para [0122]).

As per claim 8, Matsueda teaches the license management apparatus according to claim 1, wherein the execution unit is one of a container, a virtual machine, a device in an Internet of Things system, and a user who instructs to execute the application (The new virtual server 11 [execution unit] is generated according to this scale-out. Matsueda, para [0159]).

As per claim 9, Matsueda teaches a license management method (management server unit and license management unit. Matsueda, Fig. 1 elements 12 and 22) comprising: 
by an information processing device (The service infrastructure 2 is an information processing apparatus. Matsueda, para [0031]), 
determining, before an execution unit for an application, as a unit to which a license for execution of the application is issued, newly executes the application, whether a license of a first type is issuable to the execution unit that newly executes the application (The new virtual server 11 [execution unit] is generated according to this scale-out. Matsueda, para [0159])( The license management unit 22 determines whether the number of used licenses regarding the license about the software that is operating on the virtual server 11 before the scale-out is smaller than the number of held licenses regarding this license [first type]. Matsueda, para [0160]); 
issuing, when the license of the first type is not issuable, a license of a second type to the execution unit that newly executes the application (If the number of used licenses is smaller than the number of held licenses [first type] (YES in the step S13), the number of licenses of the software that operates on the virtual server 11 newly generated according to the scale-out is insufficient [not issuable]. Therefore, the license management unit 22 applies a pay-for-use billing license [issues a license of a second type] to the virtual server 11 newly generated according to the scale-out. Matsueda, para [0166]); and 
controlling the execution unit in such a way that the execution unit executes the application using the license of the second type (The VM software control unit 15 downloads the software from the software data storing unit 32 by using the hourly-amount pay-for-use billing license (step S16) and installs this software on the virtual server 11. Matsueda, para [0169]).

As per claim 10, Matsueda teaches a computer-readable nonvolatile recording medium storing a license management program for causing a computer to: 
determine, before an execution unit for an application, as a unit to which a license for execution of the application is issued, newly executes the application, whether a license of a first type is issuable to the execution unit that newly executes the application (The new virtual server 11 [execution unit] is generated according to this scale-out. Matsueda, para [0159])( The license management unit 22 determines whether the number of used licenses regarding the license about the software that is operating on the virtual server 11 before the scale-out is smaller than the number of held licenses regarding this license [first type]. Matsueda, para [0160]); 
issue, when the license of the first type is not issuable, a license of a second type to the execution unit that newly executes the application (If the number of used licenses is smaller than the number of held licenses [first type] (YES in the step S13), the number of licenses of the software that operates on the virtual server 11 newly generated according to the scale-out is insufficient [not issuable]. Therefore, the license management unit 22 applies a pay-for-use billing license [issues a license of a second type] to the virtual server 11 newly generated according to the scale-out. Matsueda, para [0166]); and 
control the execution unit in such a way that the execution unit executes the application using the license of the second type(The VM software control unit 15 downloads the software from the software data storing unit 32 by using the hourly-amount pay-for-use billing license (step S16) and installs this software on the virtual server 11. Matsueda, para [0169]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsueda et al. U.S. Patent Pub. No. 2018/0276023 A1 (hereinafter “Matsueda”) in view of Nakayama et al. JP 2012027706 A (hereinafter “Nakayama”)

As per claim 3, Matsueda teaches the license management apparatus according to claim 2, wherein the processor is configured to execute the computer program to: 
monitor a situation with regard to the execution of the application by the execution unit to which the license of the second type is issued, to manage an execution track record of the application (the VM software control unit 15 of the new virtual server 11 generated by scale-out monitors the process of the new virtual server 11 and recognizes the time from activation of the process of software to the end. The VM software control unit 15 notifies the recognized time to the management server unit 12. Matsueda, para [0179]); 
determine whether the type of the license issued to the execution unit is in need of change, based on the execution track record and a change criterion (if the load [change criterion] on the virtual server 11 surpasses a given threshold, the auto-scaling control unit 13 carries out control of scaling out the virtual server 11 [which requires changing a license]. For example, the auto-scaling control unit 13 carries out control of scaling out the virtual server 11 if the usage rate load [change criterion] a central processing unit (CPU) allocated to the virtual server 11, the usage rate of a memory, or the like surpasses a given threshold. Matsueda, para [0055]).

However, Nakayama teaches change, when the type of the license issued to the execution unit is in need of change, the type of the license issued to the execution unit from the pay-per-use type to the subscription type or from the subscription type to the pay-per-use type (The charge conversion unit [which converts between licenses based on the usage] 121 acquires corresponding communication contract information from the user identification information stored in the user information storage unit 61. The communication contract information includes, for example, “pay‐as‐you‐go”, which is charged according to the amount of communication used, “flat‐rate” [subscription] where a fixed amount of communication is charged regardless of the amount of communication used. Nakayama, para [0065])(it is possible to evaluate the link transition frequency in the flat‐rate billing user class and the pay‐per‐use user class. Nakayama, para [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Matsueda to change, when the type of the license issued to the execution unit is in need of change, the type of the license issued to the execution unit from the pay-per-use type to the subscription type or from the subscription type to the pay-per-use type. One would be motivated to do so, to optimize the state of the system and reduce the fee. (Nakayama, para [0006])

As per claim 4, Matsueda and Nakayama teach the license management apparatus according to claim 3, wherein the processor is configured to execute the computer program to: 
(if the total of the load on virtual server A and the load on virtual server B becomes equal to or lower than the threshold, the auto-scaling control unit 13 carries out control to scale in virtual server B. The auto-scaling control unit 13 preferentially scales in the virtual server on which software with use of the pay-for-use billing license [second type] of the shortest time operates based on information on the license managed by the license management unit 22 [and software is executed only using BYOL license (first type) on virtual server A]. Matsueda, para [0139] and Fig. 7).

As per claim 5, Matsueda and Nakayama teach the license management apparatus according to claim 3, wherein the processor is configured to execute the computer program to: 
update the change criterion used for changing the type of the license issued to the execution unit (The VM software control unit 15 periodically notifies the operation status of the software to the license management unit 22 based on information on the process of the monitoring target. The license management unit 22 manages the operating time of the software that operates on the virtual server 11 based on this notification. Matsueda, para [0180]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsueda et al. U.S. Patent Pub. No. 2018/0276023 A1 (hereinafter “Matsueda”) in view of Bennett et al. U.S. Patent No. 8,224,750 B1 (hereinafter “Bennett”)

As per claim 6, Matsueda teaches the license management apparatus according to claim 1. Matsueda does not explicitly teach wherein the processor is configured to execute the computer program to: issue, to the execution unit, a license of a third type that restricts an executable function of the application, rather than the license of the second type.
However, Bennett teaches issue, to the execution unit, a license of a third type that restricts an executable function of the application, rather than the license of the second type (a change license module receives a command to change the license to the software product. In response to the command, the configuration data is changed to associate the software product with the second license and limit use of the software product to uses consistent with the second set of rights [restrict some executable function]. Bennett, Col. 2 lines 26-30) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Matsueda to issue, to the execution unit, a license of a third type that restricts an executable function of the application, rather than the license of the second type. One would be motivated to do so, to prevent unlicensed users or unauthorized users from accessing all features and functions of the software product. (Bennett, Col. 1 lines 13-22)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsueda et al. U.S. Patent Pub. No. 2018/0276023 A1 (hereinafter “Matsueda”) in view of Gang WO 2019/109952 A1.

As per claim 7, Matsueda teaches the license management apparatus according to claim 1. Matsueda does not explicitly teach wherein the processor is configured to execute the 
However, Gang teaches monitor a volume of data communications carried out by the execution unit, to which the license of the first type is issued, the license of the first type presetting a maximum value of a cumulative value of a volume of data communications to be carried out by the execution unit for executing the application, to calculate the cumulative value of the data communication volume (Collect the traffic volume of each of the multiple services. Gang, Fig. 2 step 202)(The calculation method of actual business volume: In order to prevent jitter, the average method is adopted. The adoption period is 100 milliseconds, that is, the traffic volume (UCL) in each sampling period is calculated first, and then the traffic is accumulated for 10 consecutive times, and then averaged to obtain the traffic of the service (UCL/second). The actual traffic volume of a service during the sampling period = (each message in the sampling period * the service weight of the message * the accumulation of the type weight of the service message). Gang, page 7 para [0003]);
determine whether the cumulative value of the data communication volume being calculated reaches the maximum value (determining whether the first service exists in the multiple services, where the traffic volume of the first service and the software license allocated for the first service The ratio of the license is up to a first preset threshold [maximum value]. Gang, Fig. 2 step 204); and
(if the determination result is yes, the software license between the plurality of services is adjusted [by borrowing new license to exceed the preset threshold volume]. Gang, Fig. 2 step 206). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Matsueda to monitor a volume of data communications carried out by the execution unit, to which the license of the first type is issued, the license of the first type presetting a maximum value of a cumulative value of a volume of data communications to be carried out by the execution unit for executing the application, to calculate the cumulative value of the data communication volume; determine whether the cumulative value of the data communication volume being calculated reaches the maximum value; and issue, when the cumulative value of the data communication volume reaches the maximum value, to the execution unit, the license of the second type permitting the cumulative value to exceed the maximum value. One would be motivated to do so, to enhance the flexibility of the system and insure that the execution of the service or the application is not interrupted. (Gang, Background)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

B. Lacey et al. US 2019/0334788 A1 directed to method and arrangement for license management in NFV network environment.
C. Wang et al. US 2020/0201614 A1 directed to automatic generation of a software configuration for license reconciliation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



Respectfully Submitted

/KHALID M ALMAGHAYREH/            Examiner, Art Unit 2492